UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-4066


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

SILAS JUNIOR MOBLEY,

                Defendant - Appellant.



                              No. 11-4606


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

     v.

MARVIN SUNTATE MOBLEY,

                Defendant - Appellant.




Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte.    Robert J. Conrad,
Jr., Chief District Judge. (3:09-cr-00189-RJC-2; 3:09-cr-00189-
RJC-DCK-3)


Submitted:   April 23, 2012                 Decided:   May 14, 2012
Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Randolph Marshall Lee, Charlotte, North Carolina; Andrew B.
Banzhoff, DEVEREUX & BANZHOFF, Asheville, North Carolina, for
Appellants.     Anne   M.  Tompkins,  United   States  Attorney,
Richard L. Edwards, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Silas     Junior     Mobley       (“Silas”)       and    Marvin     Suntate

Mobley (“Marvin”) were convicted after a jury trial of one count

each of conspiracy to distribute and to possess with the intent

to distribute at least five kilograms of cocaine, in violation

of    21   U.S.C.A.    § 841(b)(1)(A)          (West    2006    &    Supp.    2011)    and

21 U.S.C.      § 846    (2006),     and     one        count   each     of     attempted

possession with the intent to distribute at least 500 grams of

cocaine and aiding and abetting, in violation of 18 U.S.C. § 2

(2006), 21 U.S.C.A. § 841(b)(1)(B), and 21 U.S.C. § 846.                               The

district court sentenced both Silas and Marvin to terms of life

imprisonment on the conspiracy counts and concurrent terms of

120 months’ imprisonment on the attempt counts, and they now

appeal.     Finding no error, we affirm.

             Marvin argues that the motion to withdraw filed by his

trial counsel was erroneously denied.                       Because the magistrate

judge, rather than the district court, issued the ruling denying

the   motion    to    withdraw,    Rule    59(a)       of   the     Federal    Rules   of

Criminal Procedure governs.               Rule 59(a) requires that a party

object to a magistrate judge’s determination on “any matter that

does not dispose of a charge or defense” within fourteen days

after being served with a copy of the written order or after the

oral order is stated on the record.                      Fed. R. Crim. P. 59(a).



                                           3
“Failure to object in accordance with this rule waives a party’s

right to review.”       Id.

              In this case, the magistrate judge entered the ruling

denying the motion to withdraw filed by Marvin’s counsel.                            The

record   does    not    indicate      that       Marvin    ever    objected     to   the

magistrate       judge’s       ruling       before        the     district       court.

Accordingly, Marvin has waived appellate review of this issue.

Id.; United States v. Schronce, 727 F.2d 91, 93-94 (4th Cir.

1984) (“We do not believe . . . that the [Federal Magistrates]

Act can be interpreted to permit a party . . . to ignore his

right    to    file    objections       with      the     district    court     without

imperiling     his    right    to   raise       the   objections     in   the   circuit

court of appeals.”).

              Next, both Silas and Marvin contend that the district

court’s instructions to the jury regarding its finding on drug

quantity contravened this court’s decision in United States v.

Collins, 415 F.3d 304, 311-15 (4th Cir. 2005).                        Because Silas

and Marvin did not object to the district court’s drug quantity

instructions at the time they were given, we review this claim

for plain error only.              United States v. Foster, 507 F.3d 233,

249 (4th Cir. 2007).               After a review of the record and the

parties’ briefs, we conclude that the district court did not

commit    error—plain         or    otherwise—under         Collins       because    the

court’s instructions directed the jury to determine the drug

                                            4
quantity    reasonably       foreseeable           to   Silas   and     Marvin

individually, as opposed to the conspiracy as a whole.

           Marvin also challenges the district court’s imposition

of the statutory minimum sentence of life imprisonment on the

conspiracy count, arguing that the court erred in concluding

that his 1997 South Carolina state conviction qualified as a

predicate felony drug offense under 21 U.S.C.A. § 841(b)(1)(A).

We review de novo the district court’s interpretation of the

term   “felony   drug   offense”     used     in    § 841(b)(1)(A).     United

States v. Burgess, 478 F.3d 658, 661 (4th Cir. 2007).

           A “felony drug offense” is “punishable by imprisonment

for more than one year under any law of the United States or of

a State . . . that prohibits or restricts conduct relating to

narcotic   drugs.”      21   U.S.C.A.     § 802(44)     (West   Supp.   2011).

Marvin asserts that his 1997 conviction does not qualify as a

felony drug offense because he was sentenced for the conviction

under South Carolina’s Youthful Offender Act (“YOA”), S.C. Code

Ann. § 24-19-50 (2005), to five years in the custody of the

state’s youthful offender division, suspended, and a three-year

term of probation.

           We    conclude     that      the    district     court     properly

determined that the 1997 conviction was a predicate felony drug

offense under § 841(b)(1)(A).        The conviction was for possession

of cocaine base, in violation of S.C. Code Ann. § 44-53-375(A)

                                      5
(2002), and was punishable by up to five years’ imprisonment.

The fact that Marvin was given a sentence under the YOA for that

conviction       simply          has    no   legal     significance.            See United

States v.    Williams,            508 F.3d 724,   726-30     (4th     Cir.     2007)

(upholding       a    youthful         offender      offense    as    an     armed    career

criminal predicate).

            Accordingly, we affirm the district court’s judgments.

We construe Silas’ pro se letter as a motion seeking leave to

file   a   pro       se   supplemental       brief     and     deny   the     motion.      We

dispense     with         oral     argument     because        the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     AFFIRMED




                                                6